Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the Declaration under 37 CFR §1.132, Table A provides an “aa” value for Examples 1-5 and Comparative Examples 2 and 3 in the specification.  The “aa” value corresponds to the ratio of the measured value over the “expected” value based on a linear combination of the base stock components.  As shown in Table B, for the 75/25 mixture of PAO, the “aa” value of the mixture is less than 1.0 which demonstrates that the mixture of PAO and alkylated naphthalene does not contribute to the unexpected results shown in Table 1 of the specification.  Thus, applicant’s argument that the unexpectedly long oxidative lifetime demonstrated in Examples 3-5 are due to the synergy between the ashless antiwear additive, the ashless detergent, and the mixture of PAO and alkylated naphthalene has been found to be persuasive.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
February 6, 2022